       Case 1:19-cv-00234-HSO-JCG Document 21 Filed 08/19/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION



 CHAROLETTE R. KUNS                                                                  PLAINTIFF

 VS.                                                    CASE NO.: 1:19-CV-00234-HSO-JCG

 WASTE PRO OF MISSISSIPPI, INC.                                                    DEFENDANT



                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



       COMES NOW, Defendant, Waste Pro of Mississippi, Inc. (“Waste Pro”), by and through

counsel of record, and, pursuant to Federal Rule of Civil Procedure 56, hereby submits its Motion

for Summary Judgment, and, in support thereof, states the following:

       This action arises out of Plaintiff, Charolette Kuns’ (“Plaintiff”), allegation that Waste Pro

interfered with her rights under the Family Medical Leave Act (“FMLA”) and retaliated against

her for exercising her FMLA rights. In an argument wholly unsupported by the undisputed facts,

Plaintiff claims that, despite the fact she received all leave she requested and benefits to which she

is entitled, Waste Pro deprived her of a “right to an extended leave.” Plaintiff further claims that

the elimination of her position during a reduction in force was retaliation for her exercise of FMLA

rights despite the undisputed facts that Defendant made the decision to eliminate her position prior

to her exercise of FMLA rights, six other employees with no prior FMLA activity were also

terminated as part of the reduction in force, and Plaintiff refused Defendant’s attempt to recall her

when employee resignations made positions available again.

       Defendant Waste Pro is entitled to summary judgment because: (1) Plaintiff cannot meet

her prima facie burden for a claim of FMLA interference because she received all of the benefits


                                                  1
      Case 1:19-cv-00234-HSO-JCG Document 21 Filed 08/19/20 Page 2 of 3




to which she was entitled; (2) Plaintiff cannot meet her prima facie burden for a claim of FMLA

retaliation because six other employees who had not exercised FMLA rights were also terminated;

(3) Plaintiff cannot meet her prima facie burden for a claim of FMLA retaliation because she

cannot show a relationship between the adverse action and her FMLA leave where the decision to

terminate her was made before Waste Pro learned of her intent to take FMLA leave; and (4) even

if she could satisfy her prima facie burden for an FMLA retaliation claim, Plaintiff cannot

demonstrate that Waste Pro’s stated reason for her termination is a pretext for a retaliatory motive.

       For these reasons, and for those set forth in its contemporaneously filed Memorandum in

Support of Defendant’s Motion for Summary Judgment, Defendant respectfully requests that this

Honorable Court grant its Motion, dismiss Plaintiff’s Complaint in its entirety, and institute any

and all further and appropriate relief in Defendant’s favor.


 DATED: August 19, 2020.                             Respectfully submitted,
                                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                     STEWART, P.C.

                                                      s/ M. Kimberly Hodges ______________
                                                     M. Kimberly Hodges (MS Bar No. 100276)
                                                     International Place Tower II
                                                     6410 Poplar Avenue, Suite 300
                                                     Memphis, TN 38119
                                                     Telephone: 901.767.6160
                                                     Facsimile: 901.767.7411
                                                     kim.hodges@ogletreedeakins.com

                                                     ATTORNEY FOR DEFENDANT




                                                 2
      Case 1:19-cv-00234-HSO-JCG Document 21 Filed 08/19/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the Court’s CM/ECF system. Notice of this filing

will be sent to all Parties by operation of the Court’s electronic filing system.



                                                       s/ M. Kimberly Hodges
                                                       M. Kimberly Hodges (MS Bar No. 100276)
                                                       Counsel for Defendant




                                                  3
